Case 7:20-cv-00342-GEC Document 20-2 Filed 08/18/20 Page 1 of 1 Pageid#: 98




                            DECLARATION OF ANDREW CHANEY

I, Andrew Chaney, state under penalty of perjury under the laws of the United States of America

that the following is true and correct:

       1.      I am the owner of Steem and Steem Bank Dollars that were confiscated and

placed in the community321 account.

       2.      I also have an account with Bittrex, Inc.

       3.      Daniel Notestein, acting on my behalf, has provided Bittrex, Inc. with proof of

ownership of my portion of the community321 account.

       4.      I was not involved in the transfer of the community321 funds to Bittrex, Inc.

       5.      I do not know who transferred the community321 funds to Bittrex, Inc.

       6.      Had I been involved with the transfer, I would have included a memo identifying

the owners of the original accounts. In the alternative, I would have recommended moving the

funds into an account controlled by myself or another plaintiff.



       EXECUTED on this          17       day of August, 2020.


                                                       _____________________________
                                                       Andrew Chaney
